UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6707



In Re: SHANNON SABB,

                                                          Petitioner.




       On Petition for Writ of Mandamus.     (9:06-cv-01943)


Submitted:   October 24, 2007             Decided:   November 6, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shannon Sabb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shannon Sabb petitions for a writ of mandamus, alleging

that the magistrate judge has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.      He seeks an order from this court

directing the magistrate judge to act.        Our review of the district

court docket report reveals that the magistrate judge has issued a

report and recommendation and that the district court has adopted

the magistrate judge’s recommendation and dismissed Sabb’s § 2254

petition. Accordingly, because Sabb has obtained the relief he

sought, we deny the mandamus petition as moot.          We grant leave to

proceed in forma pauperis.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -